Pee Cübiam :
This is an appeal from an order granting a motion to change the place of trial from Saratoga county to Warren county, on the ground that the latter is the proper county. The action was for false imprisonment. From tlie papers used on the motion there is no *543doubt that the plaintiff was arrested ■ in Saratoga county by the defendant, who was deputy sheriff of Warren county, and was by him carried therefrom to, and imprisoned in, the jail of Warren county. As part of the cause of action, therefore, arose in Saratoga county, the action was properly brought there (Code Civ. Proc. § 983), and the defendant was not entitled to a change of venue on the ground on which motion was made.
Order reversed, with ten dollars costs and disbursements.
All concurred.
Order reversed, with ten dollars costs and disbursements.